           Case 1:18-cv-01582-PGG Document 48 Filed 09/13/19 Page 1 of 2



                                                                               Jason C. Rodgers
                                                                               (817) 334-7213 (Direct Dial)
                                                                               (817) 870-5113 (Direct Fax)
                                                                               jrodgers@jw.com



                                          September 13, 2019


  By ECF
  The Honorable Paul G. Gardephe
  United States District Judge
  Southern District of New York
  40 Centre Street, Room 2204
  New York, New York 10007

         Re:      Securities and Exchange Commission v. Montroll
                                18 Civ. 1582 (PGG)

  Dear Judge Gardephe:

         This firm, together with McKool Smith, represents Defendants Jon E. Montroll and
  Bitfunder.

        We respectfully submit this letter pursuant to the Court’s April 18, 2018, Order directing
  Defendants to submit a status letter every thirty days.

         The parties have agreed on proposed settlement terms. The Commission’s staff has been
  awaiting conclusion of the criminal proceeding against Mr. Montroll before finalizing its
  recommendation to the Commission. In the last status report to the Court, the parties advised this
  Court that the Judge in the criminal case was going to hold a hearing on September 10, 2019 to
  make a restitution determination, which would finalize the criminal case.

         At the hearing, the Judge requested proposed restitution orders from the parties in the
  criminal case, and did not make a determination at that time. The parties now believe the
  determination will be made some time in October. Accordingly, the criminal case is still ongoing
  and the parties propose submitting the next status report on or around October 14.

         If the parties do not believe, at that time, that the case will be resolved by agreement, then
  they will so indicate and the Court will be able to schedule the pre-trial conference it previously
  adjourned sine die, and associated deadlines.




JW | FORT WORTH     777 Main Street, Suite 2100 • Fort Worth, Texas 76102 | www.jw.com | Member of GLOBALAW™
        Case 1:18-cv-01582-PGG Document 48 Filed 09/13/19 Page 2 of 2

September 13, 2019
Page 2


                                   Respectfully submitted,

                                          /s/

                                   Jason Rodgers
cc:   All counsel (by ECF)


SO ORDERED:



_______________________________
The Honorable Paul G. Gardephe
United States District Judge

Dated: September _____, 2019
